Citation Nr: 9922676	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) which, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  In December 1993, the veteran submitted an 
Appeal to the Board (VA Form 9).  He checked the box on the 
form indicating that he wanted a hearing before a Member of 
the Board.  In July 1994, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In September 1996, the Board denied service connection for an 
acquired psychiatric disability to include PTSD.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In [redacted], the Court granted the 
Appellant's Motion for Remand; vacated the Board's decision; 
and remanded the veteran's claim to the Board.  The 
Appellant's Motion for Remand asserts that the veteran 
desired a hearing before a Member of the Board but was not 
provided one and requested that the veteran be afforded both 
a hearing before a Member of the Board and an additional VA 
psychiatric evaluation.  In April 1998, the Board remanded 
the veteran's claim to the RO for additional action including 
affording the veteran a hearing before a Member of the Board 
and an additional VA psychiatric evaluation.  

In June 1998, the RO acknowledged the veteran's request for a 
hearing before a Member of the Board sitting at the RO and 
scheduled the requested hearing.  The RO informed the veteran 
that he could opt for a hearing before a Member of the Board 
sitting in Washington, D.C., a hearing before a VA hearing 
officer, or no further hearings in lieu of the requested 
hearing before a Member of the Board sitting at the RO.  In 
June 1998, the RO received a copy of its June 1998 hearing 
notice upon which is written "6-11-98-Please schedule 
hearing at local VARO-RO."  On the form listing the options 
in lieu of a hearing before a Member of the Board, the blank 
for a hearing before a VA hearing officer is checked.  The 
documents are unsigned and there is no indication as to the 
identity of the individual submitting them.  The veteran was 
subsequently scheduled for a hearing before the RO in 
September 1998.  In a September 1998 written statement, the 
local accredited representative requested that the scheduled 
hearing before a VA hearing officer be canceled and the 
veteran's appeal sent to the Board.  The requested VA 
examination for compensation purposes was completed in April 
1999.  The veteran has been represented throughout this 
appeal by the Puerto Rico Public Advocate for Veterans 
Affairs.  


REMAND

The Board observes that the veteran has not explicitly 
withdrawn his request for a hearing before a Member of the 
Board.  The unsigned documents received by the RO in June 
1998 are insufficient to withdraw the request.  Accordingly, 
this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  If the 
veteran no longer desires such a hearing, 
he should so state in writing.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The purpose of this REMAND 
is to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


